Case 5:21-cv-00076-EEF-KDM Document 23 Filed 08/16/21 Page 1 of 6 PageID #: 105




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 REGINALD HEARD                                )   NO. 5:21-CV-00076-EEF-KDM
                                               )
                                               )
 VERSUS                                        )   JUDGE ELIZABETH E. FOOTE
                                               )
                                               )
 AMIN CARTER AND                               )   MAG. JUDGE KAYLA D. MCCLUSKY
 USA TRUCKING, INC.                            )
                                               )   JURY TRIAL

                                   ANSWER TO COMPLAINT

         NOW INTO COURT through undersigned counsel comes, USA TRUCK, INC., who

 answers the Complaint (Doc 1.) filed on behalf of Plaintiff, Reginald Heard, as follows:

                                                   1.

         The allegations contained in Paragraph 1 of the Complaint are denied for lack of

 sufficient information to justify a belief therein.

                                                   2.

         The allegations contained in Paragraph 2 of the Complaint are denied, except that the

 allegations which pertain to Amin Carter are denied for lack of sufficient information to justify a

 belief therein.

                                                   3.

         The allegations contained in Paragraph 3 of the Complaint are admitted insofar as it is

 admitted that there is complete diversity between the parties and that Plaintiff has pleaded

 damages in excess of $75,000; however, Defendant denies any liability whatsoever and denies

 that Plaintiff is entitled to damages.



                                                       1
Case 5:21-cv-00076-EEF-KDM Document 23 Filed 08/16/21 Page 2 of 6 PageID #: 106




                                                   4.

         The allegations contained in Paragraph 4 of the Complaint are admitted insofar as it is

 admitted that Plaintiff filed his lawsuit in a proper venue.

                                                   5.

         The allegations contained in Paragraph 5 of the Complaint are denied for lack of

 sufficient information to justify a belief therein.

                                                   6.

         The allegations contained in Paragraph 6 of the Complaint are denied for lack of

 sufficient information to justify a belief therein.

                                                   7.

         The allegations contained in Paragraph 7 of the Complaint are denied for lack of

 sufficient information to justify a belief therein.

                                                   8.

         The allegations contained in Paragraph 8 of the Complaint are denied.

                                                   9.

         The allegations contained in Paragraph 9 of the Complaint are denied.

                                                  10.

         The allegations contained in Paragraph 10 of the Complaint are denied.

                                                  11.

         The allegations contained in Paragraph 11 of the Complaint are denied.

                                                  12.

         The allegations contained in Paragraph 12 of the Complaint are denied.


                                                       2
Case 5:21-cv-00076-EEF-KDM Document 23 Filed 08/16/21 Page 3 of 6 PageID #: 107




                                                 13.

           The allegations contained in Paragraph 13 of the Complaint are denied.

                                                 14.

           The allegations contained in Paragraph 14 of the Complaint are denied.

                                                 15.

           The allegations contained in Paragraph 15 of the Complaint are denied.

                                                 16.

           The allegations contained in Paragraph 16 of the Complaint are denied.

                                                 17.

           The allegations contained in Paragraph 17 of the Complaint are denied.

                                                 18.

           The allegations contained in Paragraph 18 of the Complaint are denied.

           AND NOW FURTHER ANSWERING the Complaint, Defendant, USA Truck, Inc.,

 submits the following:

                                    AFFIRMATIVE DEFENSES

                                                 19.

           The accident and/or Plaintiff’s alleged damages were caused or contributed by acts or

 omissions on the part of Plaintiff or third-parties for whom Defendant cannot be responsible or

 liable.




                                                  3
Case 5:21-cv-00076-EEF-KDM Document 23 Filed 08/16/21 Page 4 of 6 PageID #: 108




                                                   20.

         Defendant asserts the provisions of Louisiana Civil Code Articles 2323 and 2324 for

 assessment of fault against all persons and entities whose actions in any way contributed to

 Plaintiff’s alleged injuries and damages, which alleged injuries and damages are specifically

 denied, which will either serve as a complete bar to recovery against Defendant, or in the

 alternative, for which Plaintiff’s recovery against Defendant should be appropriately reduced.

                                                   21.

         Defendant avers that if it should be found liable for Plaintiff’s alleged injuries and

 damages, all of which are specifically denied, then any recovery by Plaintiff should be barred or

 appropriately reduced by Plaintiff’s failure to mitigate his damages.

                                                   22.

         Any injuries and damages allegedly sustained by Plaintiff, which are at all times herein

 denied, are the result of pre-existing conditions, the origin and subsequent repair of which did

 not arise out of, result from, or relate to the accident at issue herein.

                                                   23.

         Defendant avers that the injuries and damages allegedly sustained by Plaintiff, which

 injuries and damages are specifically denied, pre-existed the incident described herein, which

 will either serve as a complete bar to recovery against Defendant, or in the alternative, for which

 Plaintiff’s recovery against Defendant should be appropriately reduced.

                                                   24.

         Defendant avers that the injuries and damages allegedly sustained by Plaintiff, which

 injuries and damages are specifically denied, were incurred by Plaintiff as a result of a separate,

 intervening and/or superseding event, and such separate, intervening and/or superseding event



                                                    4
Case 5:21-cv-00076-EEF-KDM Document 23 Filed 08/16/21 Page 5 of 6 PageID #: 109




 will either serve as a complete bar to recovery against Defendant, or in the alternative, for which

 Plaintiff’s recovery against Defendant should be appropriately reduced.

                                                 25.

        Defendant avers that Defendant is entitled to a credit and/or set off for any and all

 payments made to or on behalf of Plaintiff by any person or entity and expressly plead

 extinguishment of any obligation due to Plaintiff to the full extent of any such payments.

                                                 26.

        Defendants assert that, pursuant to the Sudden Emergency Doctrine, it is not guilty of

 fault or negligence because Amin Carter found himself in a position of imminent peril, without

 sufficient time to consider and weigh all the circumstances or the best means to adopt in order to

 avoid an impending danger that was not brought about by his own negligence.

                                                 27.

        Defendant asserts that the action against USA Truck, Inc. has prescribed pursuant to La.

 Code Civ. P. art. 3492, which establishes a prescriptive period of one year for delictual actions.

                                                 28.

        Defendant reserve the right to amend this answer setting forth additional affirmative

 defenses and/or file incidental demands as discovery is ongoing and as the facts may later

 disclose and require.

                                                 29.

                                         JURY DEMAND

        Defendant hereby requests a trial by jury of this matter on all issues triable by jury.

        WHEREFORE, Defendant, USA Truck, Inc., prays that this Answer to the Complaint

 be deemed good and sufficient, and that after due proceedings are had, there be judgment herein



                                                  5
Case 5:21-cv-00076-EEF-KDM Document 23 Filed 08/16/21 Page 6 of 6 PageID #: 110




 in favor Defendant, USA Truck, Inc., and against Plaintiff, dismissing with prejudice the

 Complaint filed on behalf of Plaintiff, with an award to the Defendant of its costs, and for all

 other general and equitable relief as the justice and nature of this cause may require and permit.

         Defendant further prays that all issues triable by jury in this matter be tried before a civil

 jury.

                                                    Respectfully submitted,

                                                       /s/ Trent P. Roddy
                                                       _________________________________
                                                       GUY D. PERRIER, T.A. #20323
                                                       TRENT P. RODDY, #29404
                                                       DUSTIN L. POCHÉ, #33451
                                                       Perrier & Lacoste, LLC
                                                       One Canal Place
                                                       365 Canal Street, Suite 2550
                                                       New Orleans, Louisiana 70130
                                                       gperrier@perrierlacoste.com
                                                       troddy@perrierlacoste.com
                                                       dpoche@perrierlacoste.com
                                                       Tel: (504) 212-8820
                                                       Fax: (504) 212-8825

                                                       ATTORNEYS FOR DEFENDANTS,
                                                       USA TRUCK, INC. AND AMIN CARTER



                                  CERTIFICATE OF SERVICE

         I hereby certify that the foregoing pleading has been delivered to all counsel of record,
 either through the CM/ECF system, depositing a copy of same in the United States mail, first
 class postage prepaid, by hand delivery or by facsimile transmission, this 16th day of August,
 2021, at their last known address of record.


                                                         /s/ Trent P. Roddy
                                                         ____________________________
                                                         TRENT P. RODDY




                                                   6
